  Case 2:21-mj-00547-BNW
       Case 2:21-mj-00547-BNW
                           Document
                               Document
                                    10 *SEALED*
                                         21 Filed 07/21/21
                                                  Filed 07/01/21
                                                            Page 1
                                                                 Page
                                                                   of 3 1 of 3

CHRISTOPHER CHIOU
Acting United States Attorney
District of Nevada
Nevada Bar Number: 14853
ALLISON REESE
Assistant United States Attorney
United States Attorney’s Office
501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101
702-388-6336

                                 UNITED STATES DISTRICT COURT
                                       District of Nevada


UNITED STATES OF AMERICA,                      )              Case No. 2:21-MJ-0547-BNW-1
Plaintiff,                                     )
                                               )
       v.                                      )                       PETITION FOR ACTION
                                               )                       ON CONDITIONS OF
MIGUEL ANGEL MANDUJANO-SANCHEZ                 )                       PRETRIAL RELEASE
Defendant                                      )



       Attached hereto and expressly incorporated herein is a Petition for Action on Conditions

of Pretrial Release concerning the above-named defendant prepared by Jennifer Simone, Senior

U.S. Pretrial Services Officer. I have reviewed that Petition and believe there is sufficient credible

evidence which can be presented to the Court to prove the conduct alleged, and I concur in the

recommended action requested of the Court.




    Dated this 1ST day of July, 2021.

                                                              CHRISTOPHER CHIOU
                                                              Acting United States Attorney


                                                              By     /S/
                                                                   ALLISON REESE
                                                                   Assistant U. S. Attorney
    Case 2:21-mj-00547-BNW
         Case 2:21-mj-00547-BNW
                             Document
                                 Document
                                      10 *SEALED*
                                           21 Filed 07/21/21
                                                    Filed 07/01/21
                                                              Page 2
                                                                   Page
                                                                     of 3 2 of 3


PS 8
(Revised 12/04)


                                  UNITED STATES DISTRICT COURT
                                              for the
                                       DISTRICT OF NEVADA

U.S.A. vs. MIGUEL ANGEL MANDUJANO-SANCHEZ                         Docket No: 2:21-MJ-0547-BNW-1

                         Petition for Action on Conditions of Pretrial Release

         COMES NOW JENNIFER SIMONE, SENIOR U.S. PRETRIAL SERVICES OFFICER, presenting an
official report upon the conduct of defendant MIGUEL ANGEL MANDUJANO-SANCHEZ. The
defendant appeared on June 25, 2021, before U.S. Magistrate Judge Brenda Weksler and was
ordered released on a personal recognizance bond with the following conditions of release:

      1. The defendant shall report to U.S. Pretrial Services for supervision.
      2. The defendant shall surrender any passport and/or passport card to U.S. Pretrial Services
          or the supervising officer.
      3. The defendant shall not obtain a passport or passport card.
      4. Travel is restricted to Clark County, Nevada.
      5. The defendant shall maintain current residence and may not move prior to obtaining
          permission from the Court, Pretrial Services or the supervising officer.
      6. The defendant shall maintain or actively seek lawful and verifiable employment and notify
          Pretrial Services or the supervising officer prior to any change.
      7. The defendant shall avoid all contact directly or indirectly with co-defendant(s) unless it
          is in the presence of counsel.
      8. The defendant shall refrain from possessing a firearm, destructive device, or other
          dangerous weapons.
      9. The defendant shall submit to a mental health evaluation as directed by Pretrial Services
          or the supervising officer.
      10. The defendant shall participate in mental health treatment as directed by Pretrial Services
          or the supervising officer.
      11. The defendant shall pay all or part of the cost of the medical or psychiatric treatment
          program or evaluation based upon his/her ability to pay as determined by Pretrial Services
          or the supervising officer.
      12. The defendant shall participate in the following location monitoring program component
          and abide by its requirements as Pretrial Services or the supervising officer instructs.
          - Home Detention: The defendant is restricted to his residence at all times except for
               employment; education; religious services; medical, substance use or mental health
               treatment; attorney visits; court appearances; court-ordered obligations; or other
               activities preapproved by Pretrial Services or the supervising officer.
      13. The defendant shall submit to the type of location monitoring technology indicated below
          and abide by all of the program requirements and instructions provided by Pretrial
          Services or the supervising officer related to the proper operation of the technology.
          - Global Positioning Satellite (GPS) monitoring.
  Case 2:21-mj-00547-BNW
       Case 2:21-mj-00547-BNW
                           Document
                               Document
                                    10 *SEALED*
                                         21 Filed 07/21/21
                                                  Filed 07/01/21
                                                            Page 3
                                                                 Page
                                                                   of 3 3 of 3

   14. The defendant shall not tamper with, damage, or remove the monitoring device and shall
       charge the said equipment according to the instructions provided by Pretrial Services or
       the supervising officer.
   15. The defendant shall pay all or part of the cost of the location monitoring program based
       upon his ability to pay as determined by Pretrial Services or the supervising officer. The
       defendant shall not be employed in, or be present in, any setting directly involving minor
       children.

Respectfully presenting petition for action of Court and for cause as follows:

   1. On July 1, 2021, the defendant was arrested by the North Las Vegas Police Department
      for Own/Operate Vehicle Chop Shop (a felony); 4 counts of Possession of a Stolen Vehicle
      (a felony); Possession of Stolen Property; and Remove/Alter VIN or Partial ID/Mark.
   2. Due to the defendant’s custody status, he is unable to properly charge his location
      monitoring device.

Respectfully presenting petition for action of Court and for cause as follows:

PRAYING THAT THE COURT WILL ORDER THAT WARRANT BE ISSUED UPON THE ALLEGATIONS
OUTLINED ABOVE. FURTHER, THAT A HEARING BE HELD TO SHOW CAUSE WHY PRETRIAL
RELEASE SHOULD NOT BE REVOKED.

 ORDER OF COURT                                     I declare under penalty of perjury that the
                                                    information herein is true and correct.
 Considered and ordered this ____21st day of        Executed on this 1st day of July, 2021.
 July, 2021 and ordered filed and made a part
 of the records in the above case.                  Respectfully Submitted,



 ______________________________                     _____________________________
 Honorable Brenda Weksler                           Jennifer Simone
 U.S. Magistrate Judge                              U.S. Pretrial Service Officer
                                                    Place: Las Vegas, Nevada
